         Case 5:18-cv-05655-JFL Document 35 Filed 05/06/19 Page 1 of 13
                            UNITED STATES DISTRICT COURT
 2

 3                                             FOR THE
 4

 5                            EASTER.~   DISTRICT OF PHILADELPHIA

 6

 7

 8

 9                                                    I Case No.: 5:18-cv-5655
       ~OBLE        DREW ALI, et al
10

ll     Plaintiff,
                                                      I
                                                       RE: 15FL02801
12
       VS
l3

14
       Xavier Mosley, et al

15                             Defendant,
16

17

18

19                                Certificate of Service
20

21
            The undersigned claimant hereby certifies that on April30, 2019 he personally caused to
22   be served the following a true and correct copy of the foregoing Removal to Federal Court Title
23
     28 1441- '1442 1443, 1446 Writ of Mandamus with Exhibits, :Sotice Emergency Injunction,
     Complaint and Request, Notice of Joinder, CIVil Complaint with Defendants, Summons in Civil
24   Action, :Sotice of Lawsuit and Request to Waive Service of Summons, by mail to:
25

26   Clerk of Courts ED Pa
27   James A Bryne U.S. Courthouse
     Room 2609
28
     601 W. Market Street
29   Philadelphia. Pennsylvania 19106

30

31   UCSF BENIOFF CHILDREN'S HOSPITAL
32
     1975 4th Street
     San Francisco, CA 94158
33

34

35




                                                                                          PAGE 1 OF 2
         Case 5:18-cv-05655-JFL Document 35 Filed 05/06/19 Page 2 of 13
     April 30, 2019
 2
                      Is/_ ~()bl_e Drew Ali, Sheik Johns EI, S Grand Governor, Disciple in Trust
 3
                      Sheik S. Johns El ::vtoorish American ::vtoslem
 4                                                   Noble Drew Ali,
                                                     ::vtoorish Science Temple No.l6
 5
                                                     P.O Box 8606
 6                                                   Lancaster, Pennsylvania, 17604
 7                                                   7176150942
                                                     mstoa 16. pa.gov@gmail.com
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

29

30

31

32

33

34

35




                                                                                             PAGE2 OF2
         Case 5:18-cv-05655-JFL Document 35 Filed 05/06/19 Page 3 of 13
                           UNITED STATES DISTRICT COlJRT
 2

 3                                             FOR THE
 4

 5                            EASTER"J DISTRICT OF PIDLADELPHIA

 6

 7

 8
                                                      i
 9                                                    !   Case No.: 5:18-cv-5655
                                                      !
       NOBLE DREW ALI, et al
10                                                    i
II     Plaintiff,                                     IRE: 15f'L02801
12
       vs
13

14
       Xavier Mosley, et al

15                             Defendant,
16

17

18

19                                Certificate of Service
20

21
            The undersigned claimant hereby certifies that on April30, 2019 he personally caused to
22   be served the following a true and correct copy of the foregoing Removal to Federal Court Title
23
     28 1441- · 1442 1443, 1446 Writ of Mandamus with Exhibits, Notice Emergency Injunction,
     Complaint and Request, Notice of Joinder, Ctvil Complaint with Defendants, Summons in Civil
24   Action, Notice of Lawsuit and Request to Waive Service of Summons, by mail:
25

26   Clerk of Courts ED Pa                                 Xavier L. Mosley
27   James A Bryne C'.S Courthouse                         7684 El Douro Drive
     Room 2609                                             Sacramento, Ca. 95831
28
     601 W. Market Street
29   Philadelphia. PermsyIvania 191 06

30

31   April30,2019
32
                    Is/ Noble Drew Ali. Sheik Johns El. S Grand QQyemor, Di.scipl~ in Trust
33                  Sheik S. Johns El Moonsh American Moslem
34                                              Noble Drew Ali,
                                                Moorish Sctence Temple :So.l6
35
                                                P.O Box 8606
                                                Lancaster, Permsylvania, 17604
                                                717 615 0942
                                                mstoa 16. pa.gov@gmail.com
                                                                                          PAGE 1 OF 1
         Case 5:18-cv-05655-JFL Document 35 Filed 05/06/19 Page 4 of 13
                           UNITED STATES DISTRICT COURT
 2

 3                                             FOR THE
 4

 5                            EASTERN DISTRICT OF PHILADELPHIA

 6

 7

 8

 9                                                       :Case No.: 5:18-cv-5655
       NOBLE DREW ALI, et al
10

11     Plaintiff,                                            RE: 15FL02801
12
       VS
13

14
       Xavier Mosley, et al

IS                             Defendant,
16
                              -----·
                                                         I
                                              -·- . -·-·-'
17

18

19                                Certificate of Service
20

21
            The undersigned claimant hereby certifies that on April 30, 2019 he personally caused to
22   be served the following a true and correct copy of the foregoing Removal to Federal Court Title
23
     28 1441- '1442 1443, 1446 Writ of Mandamus with Exhibits, Notice Emergency Injunction,
     Complaint and Request, Notice of Joinder, Civil Complaint with Defendants, Summons in Civil
24   Action, Notice of Lawsuit and Request to Waive Service of Summons, by mail to:
25

26   Clerk of Courts ED Pa
27   James A Bryne U.S. Courthouse
     Room 2609
28
     601 W. Market Street
29   Philadelphia. Pennsylvania 19106

30

31   Commissioner Scott L. Tedmon                                                  '
32
     Wilham R. Ridgeway Family Relations CourtHouse
     Sacramento, CA 95826
33

34

35




                                                                                         PAGE 1 OF 2
        Case 5:18-cv-05655-JFL Document 35 Filed 05/06/19 Page 5 of 13
     April30, 2019
 2
                     Is/ Noble Drew Ali, Sheik Johns El, S Grand Governor, Disciple in Trust
 3
                     Sheik S. Johns El Moorish American Moslem
 4                                               Noble Drew Ali,
                                                 Moorish Science Temple No.16
 5
                                                 P.O Box 8606
 6                                               Lancaster, Pennsylvania, 17604
 7
                                                 717 615 0942
                                                 mstoa 16. pa.gov@gmail.com
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

29

30

31

32
33

34

35




                                                                                         PAGE2 OF2
         Case 5:18-cv-05655-JFL Document 35 Filed 05/06/19 Page 6 of 13
                           UNITED STATES DISTRICT COt:"RT
 2

 3                                             FOR THE
 4

 5                            EASTERN DISTRICT OF PHILADELPHIA

 6

 7

 8

 9                                                    I! Case No.: 5:18-cv-5655
       NOBLE DREW ALI, et al
10

11     Plaintiff,                                      RE: 15FI.02801
12
       vs
13

14
       Xavier Mosley, et al

15                             Defendant,
16

17

18

19                                Certificate of Service
20

21
            The undersigned claimant hereby certifies that on April 30, 2019 he personally caused to
22   be served the following a true and correct copy of the foregoing Removal to Federal Court Title
23
     28 1441- '1442 1443, 1446 Writ of Mandamus with Exhibits, Notice Emergency Injunction,
     Complaint and Request, Notice of Joinder, Civil Complaint with Defendants, Summons in Civ1l
24   Action, :Sotice of Lawsuit and Request to Waive Service of Summons, by mail to:
25

26   Clerk of Courts ED Pa
27   James A Bryne U.S. Courthouse
     Room 2609
28
     60 I W. Market Street
29   Philadelphia. Pennsylvania 19106

30

31   Dr. Gary Bean
32
     4180 Park Blvd,
     Oakland, CA 94602
33

34

35




                                                                                          PAGE 1 OF2
        Case 5:18-cv-05655-JFL Document 35 Filed 05/06/19 Page 7 of 13
     April 30, 2019
 2
                      Is! Noble Drew Ali, Sheik Johns El, S Grand Governor, Disciple in Trust
 3
                      Sheik S. Johns El Moorish American Moslem
 4                                               Noble Drew Ali,
                                                 Moorish Science Temple :So.l6
 5
                                                 P.O Box 8606
 6                                               Lancaster, Pennsylvania, 17604
 7                                               717 615 0942
                                                 mstoa16.pa.gov@gmail.com
 8

 9

10

II

12

13

14

IS

16

17

18

19

20

21

22

23

24

25

26

27

28

29

30

31

32

33

34

35




                                                                                          PAGE20F 2
        Case 5:18-cv-05655-JFL Document 35 Filed 05/06/19 Page 8 of 13
                           GNITED STATES DISTRICT COL'R.T
 2

 3                                             FOR THE
 4

 5                            EASTERN DISTRICT OF PHILADELPHIA
 6

 7

 8

 9                                                     Case ~o.: 5:18-cv-5655
       NOBLE DREW ALI, et al
10

11     Plaintiff,                                     . RE: 15FL02801
12
       vs
13

14
       Xavier Mosley, et al

15                             Defendant,
16

17

18

19                                Certificate of Service
20

21
            The undersigned claimant hereby certifies that on Apnl 30, 2019 he personally caused to
22   be served the following a true and correct copy of the foregoing Removal to Federal Court Title
23
     28 1441- '1442 1443, 1446 Writ of Mandamus with Exhibits, Notice Emergency Injunction,
     Complaint and Request, Notice of Joinder, Civil Complaint with Defendants, Summons in Civil
24   Action, ~otice of Lawsuit and Request to Waive Service of Summons, by mail to:
2S

26   Clerk of Courts ED Pa
27   James A Bryne C.S Courthouse
     Room 2609
28
     601 W. Market Street
29   Philadelphia. Pennsylvania 19106

30
     David Elliott
31   3830 Watt Ave, Suite 8
32
     Sacramento, CA 95821

33

34

3S




                                                                                         PAGE 1 OF2
        Case 5:18-cv-05655-JFL Document 35 Filed 05/06/19 Page 9 of 13

 2   April30, 2019

 3
                     /s/ Noble Drew Ali, Sheik Johns El, S Grand Governor, Disciple in Trust
 4                   Sheik S. Johns EI Moorish American Moslem
                                                 Noble Drew Ali,
 5
                                                 Moorish Science Temple No.l6
 6                                               P.O Box 8606
 7                                               Lancaster, Pennsylvama, 17604
                                                 717 615 0942
 8                                               mstoa 16.pa.gov@gmail.com
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

29

30

31

32

33

34

35




                                                                                         PAGE20F 2
        Case 5:18-cv-05655-JFL Document 35 Filed 05/06/19 Page 10 of 13
                           UNITED STATES DISTRICT COURT
 2

 3                                             FOR THE
 4

 5                            EASTERN DISTRICT OF PHILADELPHIA
 6

 7

 8

 9                                                    :Case No.: 5:18-cv-5655
       NOBLE DREW ALI, et al                          '
10                                                    I
11     Plaintiff,                                     ! RE: 15FL02801
12
       VS
13

14
       Xavier Mosley, et al

IS                             Defendant,
16

17

18

19                                Certificate of Service
20

21
            The undersigned claimant hereby certifies that on April30, 2019 he personally caused to
22   be served the following a true and correct copy of the foregoing Removal to Federal Court Title
23
     28 1441- '1442 1443, 1446 Writ of Mandamus with Exhibits, Notice Emergency Injunction,
     Complaint and Request, Notice of Joinder, Civil Complaint with Defendants, Summons in Civil
24   Action, Notice of Lawsuit and Request to Waive Service of Summons, by mail to:
25

26   Clerk of Courts ED Pa
27   James A Bryne U.S Courthouse
     Room 2609
28
     60 I W. Market Street
29   Philadelphia. PennsyIvania 191 06

30

31   Ann Cinnamon
32   4112 Pennsylvania Avenue
     Fmr Oaks, CA 95628
33

34

35




                                                                                          PAGE 1 OF 2
        Case 5:18-cv-05655-JFL Document 35 Filed 05/06/19 Page 11 of 13

 2   April 30, 2019

 3
                      Is! ~oble Drew Ali, Sheil< Johns El, S Grand Governor, Disciple in Trust
 4                    Sheik S. Johns El Moorish American Moslem
                                                   Noble Drew Ali,
 5
                                                   Moorish Science Temple No.16
 6                                                 P.O Box 8606
 7                                                 Lancaster, Pennsylvania, 17604
                                                   717 615 0942
 8                                                 mstoa 16. pa.gov@gmail.com
 9

10

II

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28

29

30

31

32

33

34

35




                                                                                           PAGE20F2
        Case 5:18-cv-05655-JFL Document 35 Filed 05/06/19 Page 12 of 13
                            U:SITED STATES DISTRICT COURT
 2

 3                                             FOR THE
 4

 5                            EASTERN DISTRICT OF PHILADELPHIA
 6

 7

 8

 9                                                    !Case No.: 5:18-cv-5655
       ~OBLE        DREW ALI, et al
IO

II     Plaintiff,                                      RE: 15FL02801
I2
       vs
I3

I4
       Xavier Mosley, et al

IS                             Defendant,
I6

I7

I8

I9                                Certificate of Service
20

2I
            The undersigned claimant hereby certifies that on Apnl 30, 2019 he personally caused to
22   be served the following a true and correct copy of the foregoing Removal to Federal Court Title
23
     28 1441- · 1442 1443, 1446 Writ of Mandamus with Exhibits, Notice Emergency Injunction,
     Complaint and Request, Notice of Joinder, Civil Complaint with Defendants, Summons in Civil
24   Action, Notice of Lawsuit and Request to Waive Service of Summons, by mail to:
25

26   Clerk of Courts ED Pa
27   James A Bryne C.S Courthouse
     Room 2609
28
     60 1 W. Market Street
29   Philadelphia. Pennsylvania 19106
30
     Darci J. McKean Attorney at law,
3I   Offices of Sean Musgrove 75 Natoma St.
32
     Folsom, CA 95630

33

34

35




                                                                                         PAGE 1 OF2
       Case 5:18-cv-05655-JFL Document 35 Filed 05/06/19 Page 13 of 13
     Apri130, 2019
 2
                     Is! Noble Drew Ali, Sheik Johns El, S Grand Governor, Disciple in Trust_
 3
                     SheikS. Johns El Moorish American Moslem
 4                                             Noble Drew Ali,
                                               l\ioorish Science Temple No.l6
 5
                                               P.O Box 8606
 6                                             Lancaster, Pennsylvania, 17604
 7                                             717 615 0942
                                               mstoa 16. pa.gov@gmail.com
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

29

30

31

32

33

34

35




                                                                                         PAGE20F 2
